Citation Nr: 0920316	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for a back injury, 
has been received.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  He had combat service in Europe during Word 
War II and is the recipient of a Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision by which, in pertinent 
part, the RO denied service connection for a back injury.  

The Board previously denied service connection for a back 
injury by an August 1977 decision.  Board decisions are 
generally final.  38 C.F.R. § 20.1100 (2008).  In its present 
adjudication, the RO decided the claim by applying the new 
and material evidence standard, which is explained below.  
Indeed, a previously decided claim may not be reopened in the 
absence of new and material evidence.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  
In any event, regardless of RO action, the Board is bound to 
decide the threshold issue of whether the evidence is new and 
material before addressing the merits of the claim.  Id.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Veteran will be advised 
if further action is required on his part.


FINDINGS OF FACT

1.  By an August 1977 decision, the Board denied the 
Veteran's claim of service connection for a back injury.

2.  The evidence received since the August 1977 Board 
decision is sufficient to establish a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim of 
entitlement to service connection for a back injury.


CONCLUSIONS OF LAW

1.  The August 1977 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  Sufficient new and material evidence has been received to 
warrant the reopening of the claim of service connection for 
a back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in July 2006.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice 
letter provided in July 2006 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the Veteran 
was informed about what evidence is necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

The VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in May and July 2006 that fully addressed 
all three notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letters informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, VA medical treatment records, and private medical 
records.  The record also contains written statements of the 
Veteran as well as lay statements.  The Veteran was provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  The 
Veteran was not afforded a VA medical examination, but none 
is required unless and until the claim is reopened.  The 
Board notes that an examination has been requested in the 
REMAND section of this decision.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Discussion

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  Id.

In an August 1977 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a back injury 
because the current abnormality of the Veteran's low back was 
congenital in nature and because the Board determined that an 
in-service back injury was one from which the Veteran had 
recovered.  Board decisions are generally final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  Nevertheless, a claim will be 
reopened in the event that new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the August 1977 
decision was the last final disallowance, the Board must 
review all of the evidence submitted since then to determine 
whether the Veteran's claim of service connection should be 
reopened and re-adjudicated on a de novo basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Board shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002).)

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1977 Board 
decision consisted of the service treatment records revealing 
a contusion to the low back, right hip, and flank in November 
1944.  Apparently, the Veteran experienced slight lumbosacral 
strain when he fell during an enemy barrage.  The service 
treatment records reflect that the Veteran was hospitalized 
in France, but hospital records are unavailable.  Indeed, 
December 1946 VA documentation indicates that records of 
medical treatment alleged overseas were not readily 
available.  The record also contained the discharge 
examination report indicating no musculoskeletal defects.  A 
May 1965 VA medical examination report contained no diagnosis 
regarding the low back and indicated only a mild postural 
abnormality involving rounded shoulders.  The record included 
private medical records from the 1950's and 60's referring to 
no back disability that was related to service.  A January 
1977 VA medical examination report indicated complaints of 
pain in the lower dorsal spine as well as pain in the right 
lumbar area.  X-ray studies of the thoracic spine and lumbar 
spine revealed no osseous, articular, or soft tissue 
abnormalities.  Regarding the lumbar spine in particular, the 
radiologic findings indicated a minor congenital abnormality 
consisting of a transitional L-5 with unilateral left sided 
pseudoarthrosis formation.  In March 1977, the Veteran 
testified at a hearing before the Board.  The Veteran 
submitted several lay statements in support of his claim 
before the Board rendered its August 1977 decision.  

Evidence received subsequent to the August 1977 Board 
decision consists of a copy of a lay statement already of 
record and another received in August 2006 attesting to the 
Veteran's back injury in service.  The Veteran submitted a 
handwritten note from R. Anderson, MD dated in July 2006.  
The statement recounted the history of the Veteran's low back 
problems and contained an opinion that both aging and the in-
service back injuries contributed to the Veteran's current 
low back problems.  Finally, the Veteran submitted his own 
written statements regarding the history of his service 
injury, subsequent treatment of the back, and current 
symptomatology.  Finally, the post August 1977 record 
contains the Veteran's August 2008 hearing testimony.

The Board has reviewed the evidence since the August 1977 
Board decision and has determined that it is mostly "new," 
as the bulk of it was not of record before the Board rendered 
its August 1977 decision.  The statement of Dr. Anderson 
constitutes "new and material" evidence.  It is both "new" 
and "material" because it is probative of the issue at 
hand, which is whether the Veteran has a current low back 
disability and, if so, whether the Veteran's current low back 
disability is related to his period of active duty service.  
In this regard, the Board notes that the July 2006 written 
statement from Dr. Anderson reveals that current back 
problems have multiple etiologies and that the in-service 
back injury is at least partially responsible for the 
Veteran's current low back problems.  Such a nexus opinion 
was not previously of record.  Thus, the Board finds that the 
aforementioned private medical statement, which includes 
evidence showing that the Veteran currently experiences low 
back problems and a nexus opinion not previously of record, 
relates to unestablished facts necessary to substantiate the 
Veteran's claim of service connection for a back injury, and 
presents the reasonable possibility of substantiating his 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's 
claim of service connection for a back injury is reopened.  


ORDER

New and material evidence to reopen a claim of service 
connection for a back injury has been received; to this 
extent, the appeal is granted.


REMAND

Dr. R. Anderson has suggested that the Veteran's low back 
problems might be at least partially due to in-service 
injuries.  Because his report is only partially legible and 
not fully substantiated, the Board requires a VA medical 
examination and opinion regarding the origins of the 
Veteran's low back disability.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Copies of updated treatment records, 
covering the period from May 2006 to the 
present, should be obtained and added to 
the claims file.

2.  Schedule a VA orthopedic examination 
for a diagnosis of all disabilities of the 
mid and low back.  Once those disabilities 
are identified, the examiner must 
determine whether it is as likely as not 
(50 percent or greater likelihood) that 
any such disability is fully or partially 
due to an in-service back injury.  A 
complete rationale for all conclusions is 
to be provided.  The examiner is asked to 
review pertinent records in the claims 
file in conjunction with the examination 
and to state in the examination report 
whether such a review took place.

3.  Undertake any other development deemed 
necessary and readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
BARBARA B. COPELAND	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


